Case 8:20-cv-00816-CEH-AAS Document 34 Filed 09/21/20 Page 1 of 3 PageID 323




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


   CORONACIDE, LLC,

   Plaintiff,                                          CASE NUMBER: 8:20-cv-00816

   v.

   WELLNESS MATRIX GROUP,
   INC., and GEORGE TODT,

           Defendants.
                                               /

                PLAINTIFF’S MOTION FOR ENTRY OF CLERK’S DEFAULT
                AGAINST DEFENDANT, WELLNESS MATRIX GROUP, INC.

           Pursuant to Rule 55(a), Federal Rules of Civil Procedure, Local Rule 3.01(a), and the

   Court’s August 25, 2020 Order [Dkt. #28] (the “August 25 Order”), Plaintiff, CoronaCide,

   LLC (“CoronaCide”), moves on the following grounds for entry of a clerk’s default against

   Defendant, Wellness Matrix Group, Inc. (“Wellness Matrix”):

           1.     CoronaCide filed its Complaint and Demand for Jury Trial on April 8, 2020.

   [Dkt. #1].

           2.     Counsel for Wellness Matrix was permitted to withdraw in accordance with the

   August 25 Order.

           3.     The August 25 Order required Defendant Wellness Matrix to: (a) retain new

   counsel; and, (b) file Wellness Matrix’s Certificate of Interested Persons and Corporate

   Disclosure Statement, by September 18, 2020.
Case 8:20-cv-00816-CEH-AAS Document 34 Filed 09/21/20 Page 2 of 3 PageID 324




          4.      Wellness Matrix violated the August 25 Order by failing to obtain new counsel,

   as required and also by failing to file Wellness’ Certificate of Interested Persons and Corporate

   Disclosure Statement, both by September 18, 2020.

          5.      The Court’s August 25 Order expressly provides that: “If Wellness Matrix fails

   to that comply by the September 18, 2020 deadline, Wellness Matrix will be in a default

   posture.” (Emphasis added).

          6.      The Court’s August 25 Order further provides that CoronaCide “may then

   move for a clerk’s default under Federal Rule of Civil Procedure 55(a) because by not

   obtaining new counsel and otherwise complying with the Local Rules, Wellness Matrix has

   failed to ‘otherwise defend’ against the lawsuit.” (Emphasis added).

          Wherefore, CoronaCide, LLC, respectfully requests the Court enter a clerk’s default

   against Defendant, Wellness Matrix Group, Inc., and grant such other and further relief that

   this Court deems just and appropriate.

                          SUPPORTING MEMORANDUM OF LAW

          Rule 55 (a), Federal Rules of Civil Procedure authorizes the Clerk to enter a default

   against a party who “has failed to plead or otherwise defend.”

          Here, the docket evidences that Wellness Matrix was ordered to, but did not, retain new

   counsel and file its Certificate of Interested Persons and Corporate Disclosure Statement, by

   September 18, 2020. Consequently, and pursuant to the August 25 Order, the Clerk can and

   should now enter a clerk’s default against Wellness Matrix.




                                                  2
Case 8:20-cv-00816-CEH-AAS Document 34 Filed 09/21/20 Page 3 of 3 PageID 325




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 21, 2020, I filed a true and accurate copy of

   the foregoing with the Clerk of the Court by using the CM/ECF system. A copy of the

   foregoing has been furnished via U.S. Mail to William H. Dailey, Esq., 16161 Ventura Blvd.,

   #748, Encino, California 91436, Email: william@attorneydailey.com; via U.S. mail to Barry

   Migliorini, 7171 Warner Ave., Box B3, Huntington Beach, California 92647, and via U.S.

   Mail to George Todt, 6840 Farralone Ave, Canoga Park, CA 91303.


                                                      /s/ Richard E. Fee
                                                      Richard E. Fee
                                                      Florida Bar No. 813680
                                                      Kathleen M. Wade
                                                      Florida Bar No. 127965
                                                      FEE & JEFFRIES, P.A.
                                                      1227 N. Franklin Street
                                                      Tampa, Florida 33602
                                                      (813) 229-8008
                                                      (813) 229-0046 (Facsimile)
                                                      rfee@feejeffries.com
                                                      kwade@feejeffries.com
                                                      bmayer@feejeffries.com
                                                      and
                                                      /s/ Anton Hopen
                                                      Anton Hopen
                                                      Florida Bar No. 66877
                                                      SMITH & HOPEN, P.A.
                                                      180 Pine Avenue North
                                                      Oldsmar, Florida 34677
                                                      (813) 925-8505
                                                      ah@smithhopen.com
                                                      intake@smithhopen.com

                                                      Counsel for Plaintiff,
                                                      CoronaCide, LLC



                                               3
